                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                   EASTERN DMSION
                                   No. 4:11-CR-114-D

UNITED STATES OF AMERICA                     )
                                             )
                                             )
                v.                           )              ORDER
                                             )
JOHN VALENTIN,                               )
                                             )
                         Defendant.          )


       On March 1S, 2021, John Valentin (''Valentin"), appearing pro se, filed a motion for a copy of

the sentencing transcript in his case [D.E. 6S]. Although a court reporter transcribed Valentin's

sentencing hearing, the court reporter did not a prepare transcript. No one ordered one.

       "An indigent is not entitled to a transcript at government expense without a showing of need,

merely to comb the record in the hope of discovering some flaw." United States v. Shoaf, 341 F.2d
          '
832, 833-34 (4thCir.1964). Lucas has failed to showaparticularizedneedforthetranscripts. To the

extent Valentin's motion could be construed as motion to obtain the transcript without charge, the

motion [D.E. 6S] is DENIED.

       SO ORDERED. This _n day of April 2021.




                                                     .Is c. DEVER m
                                                     United States District Judge
